                                                              JS-6




               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




JESUS MARTINEZ-DELGADO,              CV 19-8060 DSF
    Petitioner,                      CR 09-445 DSF

                 v.                  Order DENYING Petition

WARDEN L.J. MULUSNIC,
   Respondent.



   Jesus Martinez-Delgado has filed what is styled as a petition under
28 U.S.C. § 2241. However, the petition challenges Martinez-Delgado’s
conviction and sentence, not anything related to the execution of his
sentence. Therefore, the petition is properly considered as a motion
under 28 U.S.C. § 2255.

    Martinez-Delgado has already filed a § 2255 motion, which was
denied on June 6, 2018. See CV 17-4568 DSF (C.D. Cal.) This petition
is a second or successive petition without leave of the Court of Appeals
and is DENIED on that basis. 28 U.S.C. § 2244(a); 28 U.S.C. § 2255(h).

      IT IS SO ORDERED.



Date: September 27, 2019              ___________________________
                                      Dale S. Fischer
                                      United States District Judge
